Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 02/19/2021, the Examiner acknowledges the following:
Claims 55 was amended as for correcting a typographical error. The other claims 29 – 54 and 56 – 59 remain the same.
Claims 1 – 28 were previously canceled by Applicant.
A Terminal Disclaimer was filed by Applicant 02/19/2021 and the previous Non-statutory Double Patent rejection is withdrawn by the Examiner.
Currently, claims 1 – 59 are pending. Claims 1 – 28 were previously canceled by Applicant; therefore, claims 29 – 59 are being examined on the merits.
Information Disclosure Statement
3.	The IDS document filed on 02/23/2021 is acknowledged.

Terminal Disclaimer
4.	 A Terminal Disclaimer to overcome the Double Patent rejection of claims 29 – 59 was filed by Applicant on 02/19/2021 and it was approved on 02/19/2021.

Allowable Subject Matter
5.	Claims 29 – 59 (renumbered as 1 – 31) are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the prior art t
 	A voice coil motor optical image stabilization for a camera of a mobile phone (Topliss  - US 2015/0365568 A1 – from the IDS document) by using a shape memory alloy (SMA) actuator for controlling the position of a lens relative to the image sensor comprising an actuator module support structure; a focusing mechanism suspended on the actuator module support structure by a suspension means configured to limit relative motion in linear directions orthogonal to an optical axis of the miniature camera;  a plurality of magnets mounted to a support structure of the focusing mechanism;  and a plurality of optical image stabilization coils;  wherein: the actuator module includes four sides that define a rectangle such that the actuator module is rectangular in plan, optical image stabilization coils of the optical image stabilization coils are arranged in respective corners of the rectangle to individually exhibit mirror symmetry about a respective plane that that is angled at or about 45 degrees to at least one of the four sides that define the rectangle, the plurality of magnets is configured to move relative to the image sensor, wherein the image sensor extends along a plane orthogonal to the optical axis, and the plurality of magnets includes a magnet that, as mounted in the actuator module, has a poling direction that is parallel to a plane defined by directions of current flow of an optical image 
Furthermore, the prior art teaches an SMA actuation apparatus (Eddington – US 2015/0135703 A1 – form the IDS document) for moving a movable element relative to a support structure in two orthogonal directions, the SMA actuation apparatus comprising: a support structure; a movable element supported on the support structure in a manner allowing movement of the movable element relative to the support structure across a range of movement in two orthogonal directions perpendicular to a notional primary axis extending through the movable element; and a total of four SMA actuator wires connected between the movable element and the support structure in an arrangement wherein none of the SMA actuator wires are collinear, and wherein the SMA actuator wires are capable of being selectively driven to move the movable element relative to the support structure to any position in said range of movement without applying any net torque to the movable element in the plane of the two orthogonal directions around the primary axis, wherein the SMA actuation apparatus is a camera apparatus further comprising an image sensor fixed to the support structure, and the movable element comprises a camera lens element comprising one or more lenses arranged to focus an image on the image sensor, the primary axis being the optical axis of the camera lens element. Eddington teaches an SMA actuation apparatus for moving a movable element relative to a support structure in two orthogonal directions and a support structure, a movable element supported on the support structure in order to allow the movement in two orthogonal directions.
	Another prior art of record teaches a camera assembly (Brown – US 2018/0321503 A1 – from the IDS document) comprising: a support structure; an image sensor mounted 
	Event though, the prior art of record teaches some features of the instant application such as a camera stabilization by using an SMA actuator for controlling the position of a lens relative to the image sensor, wherein the movement of the actuator is orthogonal to the optical axis (See Topliss) or an SMA actuation apparatus for moving a movable element relative to a support structure in two orthogonal directions and a support structure, a movable element supported on the support structure in order to allow the movement in two orthogonal directions (See Eddington) or a camera assembly 
Regarding claim 29, the combination of Topliss, Eddington and Brown fails to explicitly disclose “A shape memory alloy actuator arrangement suitable for use with a camera lens assembly, the shape memory alloy actuator arrangement comprising: a support element; a movable element suitable for supporting a camera lens assembly comprising at least one lens having an optical axis; plural shape memory alloy actuator wires arranged, on selective driving, to move the movable element relative to the support element in any direction orthogonal to the optical axis; and at least one bearing comprising conforming surface regions in contact with each other and allowing sliding movement of the movable element relative to the support structure orthogonal to the optical axis”. Therefore, as discussed above, claim 29 is allowable over the prior art of record.

Regarding claim 29, the combination of Topliss, Eddington and Brown fails to explicitly disclose “A shape memory alloy actuator arrangement, the shape memory alloy actuator arrangement comprising: a support element; a movable element; at least one shape memory alloy actuator wire arranged, on driving thereof, to move the movable element relative to the support element; and at least one bearing comprising conforming surface regions in contact with each other and allowing sliding movement of the movable element relative to the support element”. Therefore, as discussed above, claim 56 is allowable over the prior art of record.
In regards to claims 57 – 59: claims 57 – 59 depend directly to claim 56 and they require all the limitations of claim 56 which are allowable over the prior art of record. Therefore, claim 57 – 59 are allowable for the same reasons as claim 56.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697